             Case 1:20-cv-04914-AKH Document 14 Filed 06/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
BANCROFT OWNERS INC.,

                                   Petitioner,                           Case No.: 20-cv-4914 (AKH)

                 -against-

NEW YORK HOTEL AND MOTEL TRADES                                          REPLY AFFIRMATION OF
COUNCIL, AFL-CIO,                                                        JOSEPH M. LABUDA, ESQ.

                                    Respondent.
---------------------------------------------------------------------X

        I, Joseph M. Labuda, Esq., state under penalty of perjury that:

        1.       I am a Partner at the law firm Milman Labuda Law Group PLLC, and I am counsel

for Petitioner Bancroft Owners Inc. (“The Bancroft” or “Petitioner”) in the above-captioned

matter. As such, I have personal knowledge of the facts contained in this Affirmation.

        2.       This Reply Affirmation is submitted in further support of The Bancroft’s

application, by way of order to show cause, to stay two arbitrations scheduled for June 29, 2020

and June 1, 2020 by Respondent, New York Hotel and Motel Trades Council, AFL-CIO (“Union”)

and for a preliminary injunction to enjoin the arbitrations from proceeding.

        3.       The Union’s opposition papers provide no basis to deny The Bancroft’s application

to stay the arbitrations for several reasons. Even though the Union claims that Bancroft engaged

in certain activity, this alone cannot bind The Bancroft to an unsigned collective bargaining

agreement (“CBA”).

There Is No Signed Union Contract

        4.       In its opposition, the Union again failed to produce any CBA signed by The

Bancroft. In fact, there is no evidence that The Bancroft ever even received a copy of any Union

CBA (signed or unsigned).



                                                        1
            Case 1:20-cv-04914-AKH Document 14 Filed 06/29/20 Page 2 of 4




       5.       Indeed, the only CBA produced by the Union has a signature line for the employer

specifically (as opposed to any multi-employer association), but the CBA is unsigned. Bokerman

Aff. Ex. A, p.48.

       6.       In addition, it seems incredulous that the purported CBA, which the Union claims

was between the Union and the multi-employer association, has a signature line for the employer

instead of the association. Bokerman Aff. ¶ 2; Ex. A, p.48. It is clear that this CBA was intended

to be signed by an employer to show that it agreed to be bound. The fact that there is a signature

line but no signature clearly demonstrates that The Bancroft (which is not even a hotel) did not

agree to any CBA.

       7.       Since the Union failed to produce a signed CBA, this is a very strong indication

that Petitioner is not bound to any CBA with the Union. See Tile Setters & Tile Finishers Union,

Local Union No. 7 v. Speedwell Design/BFK Enter., LLC, No. 06-cv-5211 (KAM), 2009 U.S.

Dist. LEXIS 27270, at *29-30 (E.D.N.Y. Mar. 31, 2009).

There Is No Agency Relationship

       8.       The Union failed to provide evidence that Robert Saltzstein (“Saltzstein”) had

authority to act on behalf of The Bancroft.

       9.       In its opposition, the Union attached a 2007 email from Saltzstein indicating that

he has a bargaining assent from The Bancroft. Bokerman Aff. Ex. C. This alone is insufficient to

establish an agency relationship for multiple reasons.

       10.      First, the Union’s reliance on Saltzstein’s own representations cannot be used to

establish apparent authority on behalf of The Bancroft. Fennell v. TLB Kent Co., 865 F.2d 498,

502 (2d Cir. 1989).




                                                2
         Case 1:20-cv-04914-AKH Document 14 Filed 06/29/20 Page 3 of 4




       11.     Second, the Union failed to attach copies of the purported assent, whether signed

or unsigned, and The Bancroft does not have a copy of this purported assent. As such, there were

no representations made by The Bancroft directly to the Union, which is necessary for apparent

authority to be conferred. Id.

       12.     Finally, even if the purported assent exists, it could not bind The Bancroft until

2020 or 2027 as the Union suggests. At best, the purported assent would only bind The Bancroft

from 2007 to 2013.

       13.     It should be noted that The Bancroft currently operates a cooperative building and

no longer operates as a hotel. Since The Bancroft is a co-op now, it no longer requires a contract

with a hotel union.

There Was No Assumption of a Union Contract

       14.     The Union also argues that The Bancroft is bound to the Union CBA under the

doctrine of assumption. This is not the case on the following grounds.

       15.     First, The Bancroft has a right to pay competitive wages and provide benefit

packages, which is lock step with union rates, in order to retain its employees.

       16.     Second, it is undisputed that the Union is the exclusive representative of the

employees at The Bancroft. Thus, under the National Labor Relations Act (“NLRA”), The

Bancroft has a duty to discuss and attempt to resolve any workplace issues with the Union in good

faith (such as wages or discharges), with or without a CBA in place. See Electromotion, Inc., 309

N.L.R.B. 990, 1002 (Dec. 16, 1992) (noting that “a ‘labor organization’ purports to be, first and

foremost, an agent or advocate for employees, and should be a loyal and exclusive agent”); 29

U.S.C. § 158(a)(5) (noting that employer has duty to “bargain collectively with the representatives

of his employees” in good faith).




                                                 3
          Case 1:20-cv-04914-AKH Document 14 Filed 06/29/20 Page 4 of 4




       17.     Third, as stated above, there is no signed agreement to arbitrate between The

Bancroft and the Union. It is settled that The Bancroft can pay certain Union wages and benefits

and still not be bound to a CBA. AGL Indus. v. Iron Workers Local 40, No. 14-CV-03618 (FB)

(RLM), 2014 U.S. Dist. LEXIS 176833, at *3-4 (E.D.N.Y. Dec. 22, 2014); Panek v. Cimato Bros.

Constr., Inc., No. 02-CV-333, 2007 U.S. Dist. LEXIS 76359, at *11-12 (W.D.N.Y. Oct. 15, 2007).

       18.     Fourth, The Bancroft never indicated (by their conduct or otherwise) that they

agreed to arbitrate any disputes. The Union’s claim that The Bancroft participated in an arbitration

is patently untrue. See Bokerman Aff. ¶ 10; Ex. F. As the settlement agreement shows, this matter

was resolved before any arbitration commenced. Accordingly, The Bancroft did not participate in

this arbitration. In fact, The Bancroft does not recall participating in any arbitration with the Union

(and certainly no arbitrations in the 2013-2020 period the Union claims that that The Bancroft is

bound to a CBA).

       19.     Finally, even if there was a signed CBA in place that later expired, The Bancroft

was required by law to keep the existing terms and conditions of employment in place. Under the

NLRA, an employer cannot make unilateral changes in working conditions without first bargaining

with the union to impasse. NLRB v. Katz, 369 U.S. 736, 743 (1962) (holding that “an employer’s

unilateral change in conditions of employment under negotiation is similarly a violation of § 8

(a)(5)” of NLRA). Thus, an employer is obligated to maintain the status quo until a new CBA is

signed or the parties reach impasse. Here, The Bancroft did not sign a new CBA or agree to

arbitrate, and its required compliance with the NLRA cannot constitute an assumption or be used

to bind it to an arbitration provision in an unsigned CBA.

Dated: Lake Success, New York
       June 29, 2020
                                                       /s/ Joseph M. Labuda, Esq.
                                                       Joseph M. Labuda, Esq.



                                                  4
